Title: To Thomas Jefferson from Albert Gallatin, 18 August 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 18th August 1803
          
          Messrs. Dickson & Jackson do not agree on the proper person to fill the office of Marshal for West Tenessee. A court will be held on the fourth Monday of November, at which time it is desirable that a new Marshal might act, as Mr Hays has given fresh proofs of unfitness by drawing again on me for one thousand dollars more than was due to him. I do not like, on that account, to remit to him the sum necessary to hold the November court having no doubt that he will mis-apply it & that we shall then be obliged to institute a suit against him. We may not therefore wait longer than the end of October to fix on a successor. The letters of the two gentlemen are enclosed. 
          I do not perceive any objection to making it a condition of the lease of the Wabash salt springs, that at the end of the lease, the new lessee shall be obliged to pay for the buildings as well as for the kettles at a fair valuation. 
          Mr Lincoln’s letter recommending a second mate is enclosed, and if you shall approve a commission may issue: there is not, however, any necessity to decide before the meeting of Congress. If you shall suspend your determination in that case or in that of the Tenessee marshal, I will thank you to return the letters which serve me instead of memoranda not to forget the subject to which they relate. 
          Mr King seems to think that he might have renewed the commercial treaty on conditions satisfactory to America. Great Britain has not made any approaches of late on that subject; he thinks that the Govt. has not even thought on the limitation by which it will expire and that Mr Merry will have no instructions on the subject. He is of opinion that in the East Indies the want of a treaty will not place us on a worse footing; that there is no danger to be apprehended on the subject of provisions being considered as contraband; and that the improvement in the West India courts of admiralty will relieve us from many of the embarrassments experienced by our trade during last war. The only ground on which he feels any apprehension is that of impressments; and had he not been on the eve of his departure he might, he thinks, have succeeded in making some arrangement: the greatest obstacle to this resulted from the practical prejudices of Earl St Vincent. Mr King considers the present administration in England as the most favorable that has existed or can exist for the interests of the U. States; but he does not rely much on their permanence: the members who compose it are respected as men of integrity, but have not the perfect confidence of the people particularly of London; their abilities being considered as unequal to the present crisis: Mr K. himself speaking of them, whilst conversing of the British manifesto, called them “little men.” He asked me who was to be his successor: I answered that I presumed either Mr Livingston or Mr Munroe: he said that Mr L. would do very well, his deafness excepted which was a strong objection. His Brit. majesty asked him twice who would be sent, & expressed his satisfaction in case Mr L was the man; but when he saw Mr Munroe’s name announced in the news-papers for that mission, he enquired particularly of his character, & asked Mr King whether he had not been opposed to him in politics. Upon being answered that their differences of politics had only been shades of opinion, & that Mr Munroe was a man of great probity & integrity; “well, well, if he is an honest man, he will do very well” was the reply; and Mr Hammond assured afterwards Mr K. that Mr M. if appointed would be perfectly well received. Yet Mr K. seems to apprehend that there is still some prevention which may render his situation less comfortable & his services less useful than those of another person. 
          On the subject of Louisiana generally Mr King’s opinions, both as relates to N. Orleans & the upper country west of the Mississippi, seem to coincide with yours. He hinted, however, that more advantageous terms might have been obtained, & openly said that if our ministers did not think it safe to risk the object by insisting on a reduction of the price, they had it at least in their power to prescribe the mode of payment; that money might have been raised in England on much more advantageous terms if the mode had been left open to us; that Cazenove who was Taillerand’s privy counsel & financier must have suggested the species of stock which was adopted &c. He then asked me what could have been the reason which induced our ministers to agree to make an immediate cash payment for the american debts instead of paying them in stock or more convenient instalments, as the creditors would have been perfectly satisfied to be paid that way, and that object at least did not seem to be one on which the French Govt. would insist. I told him that I really could not tell; for I knew that mode or some similar one had been contemplated by the administration, & I had not understood that any explanation on that subject had been received from our ministers. On my mentioning that the French cabinet seemed to have believed that the question of peace or war was in their power & that our ministers being naturally under a similar impression might have been induced to yield to more unfavorable terms than if they had contemplated war as certain, he observed that on the arrival of every messenger from France the correspondence of Lord Whitworth & Mr Taillerand had been communicated to him by the British ministry, and that by the return of every messenger he had communicated its substance to Mr Livingston, as well as his opinion of the certainty of war. We both concluded our conversation on that subject by agreeing that Mr Livingston’s precipitancy had been prejudical to the United States; and he observed that Floridas must necessarily fall in our hands and that he hoped too much impatience Would not be evinced on that subject. 
          I repeated to him verbatim the commercial article of the Treaty, expressed my wish that it had been communicated to him when he made his communication to the British Government & asked whether he thought that the article could possibly create any difficulty. He answered without the least hesitation that it could not, that it was perfectly defensible, must be considered as part of the purchase money, and expressed his full conviction that the Brit. govt. would not cavil at it. He observed that Messrs. Liv. & Munroe had in their letter to him used the word “claim” to which, in his letter to Lord Hawkesbury he had substituted the word “right.” I was almost tempted to believe from his conversation that Mr L. had communicated the treaty to him. 
          On the subject of the boundaries of Louisiana he assures me that they have never been settled by any treaty. 
          The whole of his conversation was, as I expected, in terms perfectly respectful of the general measures you have adopted in relation to foreign nations, the only subject on which we conversed. 
          After some preliminary apology, he said he thought it his duty to say that we ought to keep Mr Erving’s accountability under strict controul. I told him that he had no accounts with the Treasury, but that finding that he was to receive a large sum in July last in repayment of the advances made by the U.S. for prosecuting the claims, I had written to the Secretary of State requesting that he should direct Mr Erving to lodge the money either in Bank or with the Bankers of the U.S. subject to the drafts of the Treasury department. Mr King said that this was the subject he alluded to, as, without meaning to insinuate any thing against the public agent, he thought it was better he should not have the command of so large a sum; (about 40,000 £ St.) that Mr E.’s father was extravagant & had entered into some silly speculations, by one of which he had lately lost several thousand pounds. I have not been informed of the steps, taken by Mr Madison, on that subject, & will thank you to communicate this to him. 
          Mr King lent me the rescript of the Emperor of Russia offering his mediation. It is too long to be transcribed: although he says in one place “qu’il avoit deja chargé une fois son ministre de communiquer ses sentimens au Gouvernement François sur la necessité qu’il y aurait de faire cesser diverses causes d’inquiétude, qui agitoient les cabinets de l’Europe,” I should think, from the whole tenor of that document, that he will not approve the grounds on which England has placed the renewal of the war. 
          Amongst the twelve & half millions St. new taxes proposed by Mr Adington, I remark that of one per cent on manufactures exported to Europe & of three per cent on those exported to the other parts of the world. On a moderate computation this will be a tax on the United States of six hundred thousand dollars a year; for English manufactures, against which no other can enter into competition, are consumed in the U.S. to the amount of 20 millions of dollars.   The blockade shutting up of the port of Hamburg will materially affect us until another channel of communication can be opened with the north of Europe; the prices of American & West India produce being low & unsteady in England. 
          With sincere respect and attachment Your obedt. Servt. 
          
            
              Albert Gallatin
            
          
          
            Mr Sanford received his commission last Monday. I have neither seen nor heard from E. Livingston—
          
        